DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The disclosure is objected to because of the following informalities: there are apparent typos throughout the specification.  Throughout the specification, the figure numbers are incorrect.  
	Figure 1 in the specification is actually figure 6.  (See paragraphs 0021 & 0028)  
	Figure 2 in the specification is actually figure 7.  (See paragraphs 0022 & 0028)  
	Figure 3 in the specification is actually figure 1.  (See paragraphs 0023 & 0030)  
	Figure 4 in the specification is actually figure 2.  (See paragraphs 0024 & 0032)  
	Figure 5 in the specification is actually figure 3.  (See paragraphs 0025 & 0033)  
	Figure 6 in the specification is actually figure 4.  (See paragraphs 0026 & 0034)  
	Figure 7 in the specification is actually figure 5.  (See paragraphs 0027 & 0035)  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 5 it is unclear what the Applicant is trying to claim.  It is unclear if the Applicant is trying to claim and actuator installation, (no installation method/process claimed or disclosed) functions of the actuator structure, (functional language) or the actual structure of an actuator in a leading edge of a control surface.  For compact prosecution, the Examiner is interpreting the claim as the structure of the claim is performing the functions of the structure and the actuator would have been installed.  There appear to be missing features/structure of the claim making it more unclear what the Applicant is attempting to claim.  
Claim 7 recites the limitation "the actuation system" in claim 7, line 1.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “the actuation system” of claim 7, line 1, as -- an actuation system --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miyazono et al. (Pub No. US 2020/0198769 A1).  
Regarding claims 1 & 6
	Miyazono teaches an aircraft (See paragraph 0019) comprising: a control surface actuation system (See paragraph 0019 & figures 1-4, ref # 10A) comprising: a control surface (See figures 1, 2A, & 4, ref # 12) having a leading edge and a center of rotation; (See figures 1, 2A, & 4, ref # L1) an electromechanical actuator (See paragraph 0022 & figures 1, 2A, & 4, ref # 22) installed inside the control surface (See figures 1, 2A, & 4, ref # 12) and disposed in the leading edge of the control surface; (See figures 1 & 4, ref # 12) and a ground structure, (See figures 1, 2A, & 4, ref # 22a) mechanically coupled to the actuator, (See figures 1, 2A, & 4, ref # 22) aligned with the center of rotation (See figures 1, 2A, & 4, ref # L1) of the control surface.  (See paragraphs 0023-0025 & figures 1, 2A, & 4, ref # 12)  

Regarding claims 2 & 7
	Miyazono teaches wherein the actuation system (See paragraph 0019 & figures 1-4, ref # 10A) is coupled to a control surface fixation.  (See paragraph 0021)  

Regarding claims 3 & 8
	Miyazono teaches wherein the electromechanical actuator (See figures 1, 2A, & 4, ref # 22) comprises a linear or rotary actuator.  (See paragraphs 0022-0023 & figures 1, 2A, & 4, ref # 22)  

Regarding claims 4 & 9
	Miyazono teaches wherein the actuator (See figures 1, 2A, & 4, ref # 22) is configured to move the control surface (See figures 1, 2A, & 4, ref # 12) proportionally to an amount the actuator (See figures 1, 2A, & 4, ref # 22) moves.  (See paragraphs 0021, 0023-0025 & figures 1 & 4)  

Regarding claim 5
	Miyazono teaches actuator (See figures 1, 2A, & 4, ref # 22) installation in the leading edge of a control surface, (See figures 1, 2A, & 4, ref # 12) comprising: an actuator (See figures 1, 2A, & 4, ref # 22) providing for a better mass distribution of a control surface; (See figures 1, 2A, & 4, ref # 12) wherein the actuator (See figures 1, 2A, & 4, ref # 22) translates with control surface (See figures 1, 2A, & 4, ref # 12) rotation.  (See paragraphs 0021-0025 & figures 1 & 4)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Lebrun (Pub No. US 2011/0210210 A1) discloses an aircraft, a control surface actuation system, electromechanical actuators that can be linear actuators or rotary actuators.  The references Shmilovich et al. (Pub No. US 2021/0323656 A1), Williams (US Patent No. 4,838,503), Vadlejch et al. (Pub No. US 2020/0369373 A1), & Hsueh (Pub No. US 2019/0176963 A1) each disclose an aircraft, a control surface actuation system comprising a control surface having a leading edge and a center of rotation; an electromechanical actuator installed inside the control surface and disposed in the leading edge of the control surface; and a ground structure, mechanically coupled to the actuator, aligned with the center of rotation of the control surface; wherein the actuation system is coupled to a control surface fixation; wherein the electromechanical actuator comprises a linear or rotary actuator; wherein the actuator is configured to move the control surface proportionally to an amount the actuator moves; and an actuator installation in the leading edge of a control surface, comprising: an actuator providing for a better mass distribution of a control surface; wherein the actuator translates with control surface rotation.  The reference Kirn (Pub No. US 2015/0166172 A1) discloses an aircraft, a control surface actuation system, a control surface having a leading edge and a center of rotation, an electromechanical actuator, a ground structure coupled to the actuator, and the actuation system coupled to a control surface fixation.  The reference Grip et al. (Pub No. US 2016/0009372 A1) discloses an aircraft, a control surface actuation system, a control surface having a leading edge and a center of rotation, an electromechanical actuator installed inside the control surface, a ground structure coupled to the actuator, and the actuation system coupled to a control surface fixation.  The reference Gilmore (US Patent No. 1,631,259) discloses an aircraft, a control surface actuation system, a control surface having a leading edge and a center of rotation, an actuator, a ground structure coupled to the actuator and aligned with the center of rotation of the control surface, and the actuation system coupled to a control surface fixation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647